EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Tatonetti on 10/6/2021.
The application has been amended as follows: 
Claim 11 is canceled.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, US Design Patent 401,406 to Alves discloses a carrier with multiple compartments and storage mechanisms to store kitchen utensils (Fig. 9), comprising: a movable flap having a base and on which are multiple pouches arranged on a bottom portion thereof, each pouch configured to hold one or more kitchen utensils (Fig. 9 – each pouch is capable of holding kitchen utensils as claimed).  Alves fails to disclose the carrier being a backpack.  However, US Published Application 2008/0029562 to Hawkins discloses a carrier in which two backpack straps are used to transport the carrying portion.  It would have been obvious to one of ordinary skill to have used two backpack straps to transport the carrier in Alves because it would allow for hands-free transportation of the carrier.  Alves fails to disclose a strap holding mechanism.  However, Hawkins discloses a carrier including a strap holding 
Regarding claim 12, the Alves/Hawkins/Johnson combination from claim 1 discloses a backpack with movable flap, base fastener and strap fastener as claimed.  However, the combination fails to disclose the base fastener extending fully across the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734